ITEMID: 001-85822
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: LOFTUS v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Stanislav Pavlovschi
TEXT: The applicant, George Augustus Loftus, is a British national who was born in 1936 and lives in Nottingham. He was represented before the Court by Royds Solicitors, London. The United Kingdom Government (“the Government”) were represented by their Agent, Mr C. Whomersley of the Foreign and Commonwealth Office.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant’s wife died on 7 November 1998. By a letter of 15 May 2000, the applicant sought to claim widows’ benefits. On 1 June 2000 the applicant was informed that his claim had been disallowed as he was not a woman. By a letter of 17 June 2000 the applicant appealed. On 4 October 2000 the appeal confirmed the previous decision.
The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no such social security benefit was payable to widowers under United Kingdom law.
The domestic law relevant to this application is set out in Runkee and White v. the United Kingdom, no. 42949/98, §§ 40-41, 25 July 2007.
